DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 has been amended by Applicant. No claims have been currently cancelled or added. Claims 1-16 are currently pending. 

Response to Arguments 
The rejection of claims 1-14 under 35 U.S.C. 103 has been maintained. 
The rejection of claims 15-16 under 35 U.S.C. 103 has been maintained. 
Applicant's arguments filed 06/30/2022have been fully considered but they are not persuasive. 
Applicant argues that Allen does not teach classifying at least one entity in a set of classes comprising at least one class representative of an abnormal state based on at least said observations.
Examiner points that the limitation was mapped to the combination in view of Scolnicov. Scolnicov: ¶0032, teaching “The water network analysis engine 104 analyzes data received from different meters, sensors, reading devices, or other data sources pertaining to a distribution network, detects anomalous data and classifies some detected anomalies as events.”[based on data received from different meters and sesnsors…reading on based on said observations]; Scolicov: ¶0027 further teaching, utilities companies often divide their utility networks into several DMAs [District Metering Areas] for identifying problematic areas that may contain leaks.; Scolnicov: ¶0058 further teaching split FMZs [flow monitoring zones] may be identified which may be viewed as smaller FMZs within an FMZ.; Scolnicov: ¶0060 further teaching another characterization may include FMZs that are almost split into smaller FMZs (“almost split FMZs”); Scolnicov: ¶0061 teaching characterization of FMZs on a network graph may also reveal sub-networks having single feeds, which may be referred to as “single point of failure”.; and Scolnicov: ¶0059 teaching each sub-FMZ may be monitored separately which may improve the sensitivity of the anomaly detection algorithms.

Examiner further notes that the limitation of performing a classification in a class representative of an abnormal state of at least one entity of the network according to the set of control variables issued from said changing step has been remapped to be taught by the combination in view of Scolnicov. To this effect, Scolnicov: ¶0032 has been pointed as teaching the network analysis engine analyzes data received from different meters, sensors, reading devices, or other data sources pertaining to a distribution network , detects anomalous data and classifies some detected anomalies.; Futhermore, Scolnicov: ¶0067 as teaches model calibration and recalibration [reading on control variables issued from said changing step]. 

Examiner respectfully maintains that Allen teaches the limitation changing the set of values of control variables of only said at least one target entity identified using a stepwise adjustment of the control variables and a break criterion based on residue values of the state variables. To this effect, Allen: [0035], has been pointed as teaching “A calibration problem is formulated and solved using an evolutionary optimization approach 35. Whilst different optimization strategies may be used, in this case, the objective function is the minimization of the differences between predicted and measured hydraulic parameters (i.e., pressure and flow rates at the measured locations), with the decision variables being the demand zones' water consumptions”, here, differences are representing as residue values, and optimize to minimize the residue with control variables is representing as changing the values of control variables. Under broadest reasonable interpretation, the argued limitation is not limited to only one target entity. To the contrary, what the claim language only requires, as currently drafted, is at least one target entity. 
In view of all of the foregoing the rejection of claim 1 and dependent claims therefrom has been maintained under 35 U.S.C. 103. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2014/0052421 A1), hereafter referred to as Allen, in view of Romano at al. (WO 2010/131001 A1), hereafter referred to as Romano, in further view of Scolnicov et al. (US 20130211797 A1).

Regarding claim 1, Allen teaches:
A method for detecting anomalies in a water distribution system composed of a network of nodes, said method comprising: parametrizing a hydraulic model of the water distribution system with a set of values of control variables comprising the network and an output at the nodes (Allen: ¶[0009], “a method of modelling a water distribution system, the method comprising … receiving output from sensors within said water distribution network in the form of pressure and flow rate data; correcting the simulated pressure and flow rate data within said demand zones based upon the sensor output and so; calibrating a model of the water distribution system”. ¶[0012], “water distribution systems, and may be used in a variety of applications ranging from real-time optimization of pump and valve settings for efficient power and pressure management; to the detection and quantification of leaks”. ¶[0059], “hydraulic parameters (i.e., pressure and flow rates at several system locations), with the decision variables being the consumers' water demands. The initial values for the decision variables are the predicted demands at the previous time steps”, here, pressure and flow rates at several system locations are representing as hydraulic parameters, and values of the decision variables are representing as values control variables of the network, and output from sensors within water distribution network is representing as the network and its output at the nodes);
using sensors on the network to acquire observations of [[a subset of state variables]] at first time references; then  (Allen: ¶[0034], “Simulated pressure and flow data 30 measured pressure and flow data from a set of in-line sensors 40 SCADA data 50 on the water network reservoirs' and pumps' operational states and virtual sensors data 45 that predict missing or faulty sensor data are integrated simultaneously into the model at time step t”, here, operational states and virtual sensors data 45 that predict missing or faulty sensor data are representing as acquire observations, and at time step t is representing as at first time step);
…;
identifying at least one target entity where to change the values of control variables, said identifying depending at least on one entity [[classified in said at least one class representative of an abnormal state]] (Allen: ¶[0032], “the proposed method starts with identifying demand zones 15 (i.e., homogeneous clusters of water consumers) within the complex topology of the urban water supply system”. ¶[0033], “total water consumption for each demand zone (at time t) is estimated 20, followed by the system hydraulics being simulated 25 using the steady-state mode of a hydraulic network solver/simulator with the estimated demand zone water consumptions 20 as inputs”. ¶[0035], “the objective function is the minimization of the differences between predicted and measured hydraulic parameters (i.e., pressure and flow rates at the measured locations), with the decision variables being the demand zones' water consumptions”, here, each demand zone at time t is representing as target variable, the decision variables with the estimated demand is representing as the values of control variables, pressure & flow rates at each time step is representing as observations);
changing the set of values of control variables of only said at least one target entity identified using a stepwise adjustment of the control variables and a break criterion based on residue values of the state variables (Allen: [0035], “A calibration problem is formulated and solved using an evolutionary optimization approach 35. Whilst different optimization strategies may be used, in this case, the objective function is the minimization of the differences between predicted and measured hydraulic parameters (i.e., pressure and flow rates at the measured locations), with the decision variables being the demand zones' water consumptions”, here, differences are representing as residue values, and optimize to minimize the residue with control variables is representing as changing the values of control variables);
Although, in ¶[0059], Allen describes the set of control variables, but does not distinctly disclose:
using sensors on the network to acquire observations of a subset of state variables at first time references.
However, Romano teaches:
using sensors on the network to acquire observations of a subset of state variables at first time references (Romano: [Page 2, Lines 2-5], “Leak detection is performed using deviation analysis or model compensated volume balance methods. State estimation approaches estimate the current values of state variables (pressure, flow,.sup.' nodal demands), given fixed network parameters”, here, state variables (pressure, flow,.sup.' nodal demands), given fixed network parameters is representing as a subset of state variables).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method in a water distribution system using sensors on the network as taught by Allen with the subset of state variables as taught by Romano to detect anomalies in a water distribution system.
One would be motivated to do so to provide online detection and location at DMA level of leak/burst and anomalies in flow/pressure variation as they occur. It minimizes the time prior to awareness and enables water companies to react within required time horizon, help save water, decrease the damaging consequences to infrastructure and improve customer service through minimizing the inconvenience of interruption (Romano: [Page 3, Lines 11-15]).

Examiner believes that the combination of Allen in view of Romano teaches (or at least implies) the limitation classifying at least one entity in a set of classes comprising at least one class representative of an abnormal state (Romano: [page 3, lines 6-20], “The developed methodology provides online detection and location at DMA level of leak/burst and anomalies in flow/pressure variation as they occur.”; Romano: [page 10, lines 16-35 and page 11, lines 1-8], teaches using a Bayesian inference system (BIS) to infer the probability of a leak/burst or an abnormal event… “the BIS not only performs detection and location, but generates an abnormal event classification probability value that can be used, together with the flow rate/pressure drop estimate, for filtering and ranking alarms in water distribution networks consisting of many DMAs). However, the combination in further view of Scolnicov more clearly teaches the limitation as provided below. 

Scolnicov teaches: classifying at least one entity in a set of classes comprising at least one class representative of an abnormal state based on at least said observations (Scolnicov: ¶0032, “The water network analysis engine 104 analyzes data received from different meters, sensors, reading devices, or other data sources pertaining to a distribution network, detects anomalous data and classifies some detected anomalies as events.”[based on data received from different meters and sesnsors…reading on based on said observations]; Scolicov: ¶0027, utilities companies often divide their utility networks into several DMAs [District Metering Areas] for identifying problematic areas that may contain leaks.; Scolnicov: ¶0058 further teaches split FMZs [flow monitoring zones] may be identified which may be viewed as smaller FMZs within an FMZ.; Scolnicov: ¶0060 further teaches another characterization may include FMZs that are almost split into smaller FMZs (“almost split FMZs”); Scolnicov: ¶0061 characterization of FMZs on a network graph may also reveal sub-networks having single feeds, which may be referred to as “single point of failure”.; Scolnicov: ¶0059 teaches each sub-FMZ may be monitored separately which may improve the sensitivity of the anomaly detection algorithms.;  )


Furthermore, the combination of Allen in view of Romano does not distinctly disclose identifying at least one target entity where to change the values of control variables, said identifying depending at least on one entity classified in said at least one class representative of an abnormal state;

Scolnicov further teaches: identifying at least one target entity where to change the values of control variables, said identifying depending at least on one entity classified in said at least one class representative of an abnormal state (Scolnicov: ¶0032, “The water network analysis engine 104 analyzes data received from different meters, sensors, reading devices, or other data sources pertaining to a distribution network, detects anomalous data and classifies some detected anomalies as events… The water analysis engine 104 provides automated analysis of the water distribution network based on the received data, and provides real-time alerts, off-line data reports and network planning recommendations to users who can take action….”; Scolnicov: ¶0036, “analysis of GIS data may be used to provide FMZ [flow monitoring zone] consumption equations or formulas, more accurately predict leakage rates and test for leaks, assist with network planning and installing pipes, make better recommendations for performing network maintenance, configuring networks, and installing additional meters to improve data for network analysis.”; Scolnicov: ¶0052, “using GIS data, statistical algorithms, and recent meter data, water utilities may find additional consumption equations or correct existing ones.”; Scolicov: ¶0027, utilities companies often divide their utility networks into several DMAs [District Metering Areas] for identifying problematic areas that may contain leaks.; Scolnicov: ¶0059 teaches sub-FMZs may be monitored separately which may improve the sensitivity of the anomaly detection algorithms.)
Furthermore Scolnicov teaches performing a classification in a class representative of an abnormal state of at least one entity of the network according to the set of control variables issued from said changing step (Scolnicov: ¶0032 teaches the network analysis engine analyzes data received from different meters, sensors, reading devices, or other data sources pertaining to a distribution network , detects anomalous data and classifies some detected anomalies.; Scolnicov: ¶0067 teaches model calibration and recalibration [reading on control variables issued from said changing step]. ).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method in a water distribution system using sensors on the network as taught by Allen in view of Romano with the classification in a water distribution network as taught by Scolnicov to detect anomalies in a water distribution system.
One would be motivated to do so to in order to produce significantly more accurate results in the way of improved anomaly detection, better classification of events, more accurate location of events within the network, and fewer false positives. (Scolnicov, ¶0052).  


Regarding claim 2, Allen in view of Romano and Scolnicov teaches the method of claim 1 as cited above, and Allen further teaches:
further comprising identifying at least one control variable to change based on at least said observations (Allen: ¶[0032], “the proposed method starts with identifying demand zones 15 (i.e., homogeneous clusters of water consumers) within the complex topology of the urban water supply system”. ¶[0033], “total water consumption for each demand zone (at time t) is estimated 20, followed by the system hydraulics being simulated 25 using the steady-state mode of a hydraulic network solver/simulator with the estimated demand zone water consumptions 20 as inputs”. ¶[0035], “the objective function is the minimization of the differences between predicted and measured hydraulic parameters (i.e., pressure and flow rates at the measured locations), with the decision variables being the demand zones' water consumptions”, here, the decision variables with the estimated demand is representing as the values of control variables, and pressure & flow rates at each time step is representing as observations).

Regarding claim 3, Allen in view of Romano and Scolnicov teaches the method of claim 1 as cited above, and Allen further teaches:
wherein identifying at least one target entity where to change the values of control variables based on at least said observations comprises: using the hydraulic model to calculate predicted values of a set of state variables comprising at least a water velocity and pressure at the nodes, said predicted values being associated to second time references (Allen: ¶[0038], “The hydraulic states of the water network for future time steps (predicted pressure and flow rates for time: t+24 (hrs) 75) are calculated 80 to provide adequate information, which is subsequently verified 85 for real-time decision support of operation and control of the water system at t+24 hrs”, here, future time steps for time t+24 hrs are representing as second time references);
computing residue values [[of the subset of the state variables]] as a difference between predicted values and observations at the second time references (Allen: ¶[0035], “minimization of the differences between predicted and measured hydraulic parameters (i.e., pressure and flow rates at the measured locations), with the decision variables being the demand zones' water consumptions”, here, differences are representing as residue values);
performing a statistical analysis of residue values at an entity of the network at a selection of the time references (Allen: ¶[0036], “a statistical data-driven algorithm 55 is applied to predict future water demands 65 of each zone for time: t+24 (hrs). The input data for this process include corrected outputs of the Calibrator/corrector process 35”, here, the input data for the process of each time zone for time: t+24 is representing as an entity of the network);
classifying the entities of the network based on rules applied to the output of the statistical analysis (Allen: ¶[0041], “The consumption nodes may be grouped as demand zones based upon three criteria to identify clusters in the water system”, here, group consumption nodes according to three criteria is representing as classifying the entities of the network).
Although, in ¶[0059], Allen describes the set of control variables, but does not distinctly disclose:
computing residue values of the subset of the state variables as a difference between predicted values and observations at the second time references.
However, Romano teaches:
computing residue values of the subset of the state variables as a difference between predicted values and observations at the second time references as cited above in claim 1.

Regarding claim 4, Allen in view of Romano teaches the method of claim 3 as cited above, and Allen further teaches:
wherein said at least one target entity is identified by being classified in [[an abnormal state based on the comparison of residue values and a predefined threshold]] (Allen: ¶[0033], “total water consumption for each demand zone (at time t) is estimated 20, followed by the system hydraulics being simulated 25 using the steady-state mode of a hydraulic network”. ¶[0035], “the differences between predicted and measured hydraulic parameters (i.e., pressure and flow rates at the measured locations), with the decision variables being the demand zones' water consumptions”, here, each demand zone at time t is representing as target variable).
Allen does not exclusively teach:
wherein said at least one target entity is identified by being classified in an abnormal state based on the comparison of residue values and a predefined threshold.
However, Romano teaches:
wherein said at least one target entity is identified by being classified in an abnormal state based on the comparison of residue values and a predefined threshold (Romano: [Page 4, line 14 to page 5, line 3], “The step of determining the discrepancy between the observed or measured data and the modelled data conveniently makes use of a Statistical Process Control method … Figure 2 is a chart indicating the success rate of the Bayesian-based leak/burst and anomalies detection system for the threshold probabilities of 0.5, 0.6 and 0.7 and two analyzed cases: (1 ) 1 flow and 2 pressure sensors and (2) 1 flow sensor only”, here, the discrepancy is representing as abnormal state).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method in a water distribution system using sensors on the network as taught by Allen in view of Romano and Scolnicov with the comparison of residue values and a predefined threshold as taught by Romano to detect abnormal state in a water distribution system.
One would be motivated to do so to provide probabilities associated with each detection together with the accurate estimate of leak/burst or anomaly induced, flow and pressure magnitude variations. These values provide useful information for filtering and ranking alerts in water distribution networks consisting of many critical points and for prioritizing responses (Romano: [Page 3, Lines 16-20]).

Regarding claim 5, Allen in view of Romano and Scolnicov teaches the method of claim 1 as cited above, and Allen further teaches:
wherein identifying at least one target entity where to change the values of control variables based on at least said observations comprises identifying an arc of the network wherein a value of an observation of water speed exceeds a threshold at a target entity (Allen: ¶[0032], “with identifying demand zones 15 (i.e., homogeneous clusters of water consumers) within the complex topology of the urban water supply system”. ¶[0033], “total water consumption for each demand zone (at time t) is estimated 20, followed by the system hydraulics being simulated 25 using the steady-state mode of a hydraulic network solver/simulator with the estimated demand zone water consumptions 20 as inputs; the hydraulic simulation outputs are nodal pressures and pipe flow rates 30”. ¶[0034], “Simulated pressure and flow data 30 measured pressure and flow data from a set of in-line sensors 40 SCADA data 50 on the water network reservoirs' and pumps' operational states and virtual sensors data 45 that predict missing or faulty sensor data are integrated simultaneously into the model at time step t”, here, arc is representing causal or influential relationship between variables from nodal pressures of the sensor outputs).

Regarding claim 6, Allen in view of Romano and Scolnicov teaches the method of claim 1 as cited above, and Allen further teaches:
wherein changing the set of values of control variables is performed for at least one event type, and the control variables to modify are based on said at least one event type (Allen: ¶[0012], “a variety of applications ranging from real-time optimization of pump and valve settings for efficient power and pressure management; to the detection and quantification of leaks. Such a system may also be used for the implementation of water security systems and for the prediction of system performance during emergency events (e.g., pollution events, main pipe rupture, or significant fire)”. ¶[0032-0034], “the proposed method starts with identifying demand zones 15 … predict missing or faulty sensor data are integrated simultaneously into the model at time step t”, here, optimization of pump and valve settings for the prediction during emergency events is representing as set of values based on event type).

Regarding claim 7, Allen in view of Romano and Scolnicov teaches the method of claim 6 as cited above, and Allen further teaches:
wherein a plurality of event types is tested, and one instance of changing the set of values of control variables is performed for each event type (Allen: ¶[0033], “total water consumption for each demand zone (at time t) is estimated 20, followed by the system hydraulics being simulated 25 using the steady-state mode of a hydraulic network solver/simulator with the estimated demand zone water consumptions 20 as inputs; the hydraulic simulation outputs are nodal pressures and pipe flow rates 30”, here, demand zone is estimated is representing as event type is tested for the control variables).

Regarding claim 8, Allen in view of Romano and Scolnicov teaches the method of claim 3 as cited above, and Allen further teaches:
wherein changing the set of values of control variables is performed for at least one event type, and the control variables to modify are based on said at least one event type, and wherein at least changing the set of values of control variables is performed for at least one event type chosen using classification of the entities of the network based on rules applied to the output of the statistical analysis (Allen: ¶[0033], “A calibration problem is formulated and solved using an evolutionary optimization approach 35. Whilst different optimization strategies may be used, in this case, the objective function is the minimization of the differences between predicted and measured hydraulic parameters (i.e., pressure and flow rates at the measured locations), with the decision variables being the demand zones' water consumptions. A modified Least Squares fit method which takes into account noisy measurements is implemented to solve the optimization problem”, here, user must prepare a starting set of variables thus defining an event type and then iteratively arrive to the optimal solution by minimizing the residuals).

Regarding claim 9, Allen in view of Romano and Scolnicov teaches the method of claim 1 as cited above, and Allen further teaches:
comprising: detecting an anomaly based on the output of identifying at least one target entity where to change the values of control variables based on at least said observations (Allen: ¶[0012], “to the detection and quantification of leaks. Such a system may also be used for the implementation of water security systems”. ¶[0032], “the proposed method starts with identifying demand zones 15 (i.e., homogeneous clusters of water consumers) within the complex topology of the urban water supply system”. ¶[0033], “total water consumption for each demand zone (at time t) is estimated 20, followed by the system hydraulics being simulated 25 using the steady-state mode of a hydraulic network”. ¶[0035], “minimization of the differences between predicted and measured hydraulic parameters (i.e., pressure and flow rates at the measured locations), with the decision variables being the demand zones' water consumptions”, here, each demand zone at time t is representing as target variable, the decision variables with the estimated demand is representing as the values of control variables, pressure & flow rates at each time step is representing as observations);
if an anomaly is detected: Changing the set of values of control variables using a stepwise adjustment of the control variables and a break criterion based on residue values of the state variables (Allen: ¶[0039], “uncertain system parameters (e.g., water demands and/or pipe roughness) are adjusted using optimization techniques until an acceptable match is achieved between the model outputs and physical observations”. ¶[0059], “The calibration component in the Predictor-Corrector model minimizes the modified least-squares of the differences (Eq. 2) between predicted and measured hydraulic parameters (i.e., pressure and flow rates at several system locations), with the decision variables being the consumers' water demands”, here, optimization method of minimizing for uncertain parameters are representing as changing control variables using stepwise adjustment);
performing the second classification of at least one entity of the network in a state according to the set of control variables (Allen: ¶[0041], “The consumption nodes may be grouped as demand zones based upon three criteria to identify clusters in the water system”. ¶[0044], “Consumption nodes may be grouped into demand zones based on a clustering process and each group of consumption nodes is assigned its own set of DMFs … where DMFs have been selected for 23 separate demand zones”, here, separate demand zone of group consumption nodes according to three criteria is representing as performing second classifying the entities of the network).
Allen does not exclusively disclose:
if no anomaly is detected, enriching a database of normal states of the entities.
However, Romano teaches:
if no anomaly is detected, enriching a database of normal states of the entities (Romano: [Page 12, Lines 18-22], “the methodology also has the potential to detect other anomalies that affected the network of which no records are found in the WMS repair database. These types of events can be related to anomalies in flow/ pressure variations such as illegal or unexpected water usage and/or unusual system activity (e.g., network rezoning or changes to valve arrangements”, here, other anomalies not relating to leak or burst is representing as not potential anomaly).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method in a water distribution system using sensors on the network as taught by Allen in view of Romano and Scolnicov with the normal state of database as taught by Romano to detect non anomaly event in a water distribution system.
One would be motivated to do so to confirm that the developed methodology is an efficient tool to support sensor management decisions and to detect events where no potential anomaly recorded and alarm raised when correlated event occurs such as Pressure/flow', 'Burst/Leak' or 'No Water' (Romano: [Page 12, Lines 24-30]).
 
Regarding claim 10, Allen in view of Romano and Scolnicov teaches the method of claim 1 as cited above, and Allen further teaches:
wherein changing the set of values of control variables using a stepwise adjustment of the control variables and a break criterion based on residue values of the state variables comprises: A) changing the set of values of the control variables (Allen: ¶[[0039], “uncertain system parameters (e.g., water demands and/or pipe roughness) are adjusted using optimization techniques until an acceptable match is achieved between the model outputs and physical observations”. ¶[0059], “The calibration component in the Predictor-Corrector model minimizes the modified least-squares of the differences (Eq. 2) between predicted and measured hydraulic parameters (i.e., pressure and flow rates at several system locations), with the decision variables being the consumers' water demands”, here, decision variables are representing as control variables);
B) using the hydraulic model to calculate predicted values of a set of state variables comprising at least water velocity and pressure at the nodes at the time references (Allen: ¶[0068], “On-line hydraulic models attempt to solve an estimation and calibration optimization problem where a limited number of inputs are being used to calibrate a system comprised of thousands of unknowns. The data inputs provided to on-line hydraulic models are typically a small number of field measurements of hydraulic parameters (e.g. pressure and/or flow rate) taken at various sites across the network”, here, flow rate is representing as water velocity);
C) computing residue values of the set of state variables as a difference between predicted values and observations at the time references (Allen: ¶[0035], “minimization of the differences between predicted and measured hydraulic parameters (i.e., pressure and flow rates at the measured locations), with the decision variables being the demand zones' water consumptions”, here, differences are representing as residue values);
D) if said differences satisfy a break criterion, going to step F) (Allen: ¶[0047], “The differences (i.e., residuals) between modeled and observed pressures and flow rates at each time step, at sensor node i--are defined as RPi,t=k and RQi,t=k respectively”);
E) if not, changing the set of values of the control variables and going back to step B) (Allen: ¶[0035], “the differences between predicted and measured hydraulic parameters (i.e., pressure and flow rates at the measured locations), with the decision variables being the demand zones' water consumptions”, here, the decision variables with the estimated demand is representing as the values of control variables);
F) if said differences do not satisfy a refinement criterion, selecting a subset of the network where to calculate predicted values, going back to step B) (Allen: ¶[0091], “For highly correlated sensors (r.apprxeq.1) the output of the covariance remains relatively unchanged … the calculation of the covariance matrices K and more specifically K, the weighting the Gaussian Process gives to uncorrelated sensors”. ¶[0092] The extended covariance function K over x and l then becomes  K([x,l],[x',l'])=k.sub.node(l,l')(k.sub.1(x,x')+k.sub.2(x,x'))+.sigma..s- ub.n.delta.(x,x') (11)”, here, unchanged correlated sensor is representing as not satisfying the refinement criteria).

Regarding claim 11, Allen in view of Romano and Scolnicov teaches the method of claim 10 as cited above, and Allen further teaches:
wherein the refinement criterion comprises [[the calculation of values of]] one of a least square and [[a Bayesian objective function]], and the selection and modification of control variables is determined by a Levenberg-Marquardt algorithm (Allen: ¶[0059], “The calibration component in the Predictor-Corrector model minimizes the modified least-squares of the differences (Eq. 2) between predicted and measured hydraulic parameters (i.e., pressure and flow rates at several system locations), with the decision variables being the consumers' water demands. The initial values for the decision variables are the predicted demands at the previous time steps”, here, modified least-square method is representing as Levenberg-Marquardt algorithm).
Although, in ¶[0074], Allen describes Bayesian technique, but does not exclusively disclose:
wherein the refinement criterion comprises the calculation of values of one of a least square and a Bayesian objective function, and the selection and modification of control variables is determined by a Levenberg-Marquardt algorithm.
However, Romano teaches:
wherein the refinement criterion comprises the calculation of values of one of a least square and a Bayesian objective function, and the selection and modification of control variables is determined by a Levenberg-Marquardt algorithm (Romano: [Page 10, Lines 17-21], “a Bayesian inference system (BIS) is used to infer the probability of a leak/burst or an abnormal event given: (i) the evidence of the short-term unusual variations in the flow and pressure time series from the SPC discrepancy based analysis, and (ii) the evidence of unusual changes in night flow/pressure from the long- term SPC trend based analysis”, here, a Bayesian inference system is representing as Bayesian objective function).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method in a water distribution system using sensors on the network as taught by Allen in view of Romano and Scolnicov with the values of Bayesian function as taught by Romano to refine the criteria in a water distribution system.
One would be motivated to do so to efficiently process different type of evidence (i.e. discrepancy-base/night trend-based) and evidence from multiple and different sensors (i.e. flow/pressure) in a synergistic way such that all the information at hand about the current status of the system it is able to provide rapid and reliable anomaly detection (Romano: [Page 10, Lines 22-34]).

Regarding claim 12, Allen in view of Romano and Scolnicov teaches the method of claim 1 as cited above, and Allen further teaches:
wherein performing a classification of at least one entity of the network in a state according to the set of control variables is performed by a previously trained machine learning algorithm (Allen: ¶[0041], “The consumption nodes may be grouped as demand zones based upon three criteria to identify clusters in the water system”. ¶[0071], “data is predicted based on a small window of training data and the current data gathered by a real sensor has been observed to be well-correlated with that training data”, here, group consumption nodes according to three criteria is representing as performing a classification of the entities of the network, and in para 74-76, machine learning algorithm is used to train the data to find covariance for the data point to be predicted).


Regarding claim 13, Allen in view of Romano and Scolnicov teaches the method of claim 1 as cited above, and Allen further teaches:
wherein the control variables comprise scalar variables comprising the topology and the topography of the network, and time-based variables comprising the inputs and outputs of the network having at least one value at each time reference (Allen: ¶[0032], Fig. 3, “As shown in FIG. 2 above, the proposed method starts with identifying demand zones 15 (i.e., homogeneous clusters of water consumers) within the complex topology of the urban water supply system”. ¶[0059], “hydraulic parameters (i.e., pressure and flow rates at several system locations), with the decision variables being the consumers' water demands. The initial values for the decision variables are the predicted demands at the previous time steps”. ¶[0073], “Regression analysis is generally used to help understand the structure of a data set, allowing a function y=f (x) to be derived for the underlying data, describing the relationship between the input variable x and output variable y”, Here, Fig. 3 depicts a topography of the network, a decision variable containing one value is representing as scalar variable).

Regarding claim 14, Allen in view of Romano and Scolnicov teaches the method of claim 1 as cited above, and Romano further teaches:
wherein state variables further comprise pressure (Romano: [Page 2, Lines 2-5], “State estimation approaches estimate the current values of state variables (pressure, flow,.sup.' nodal demands), given fixed network parameters”).
The motivation to combine the teaching of Allen with Romano and Scolnicov is same as cited above in claim 1.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Romano and Scolnicov, and further in view of Ba et al. (US 2014/0163916 A1), hereafter referred to as Ba.

Regarding claim 15, Allen teaches:
A system for detecting anomalies in a water distribution system composed of a network of nodes, said system comprising: sensors of at least water velocity and pressure at a subset of nodes of the network (Allen: ¶[0009], “water distribution system using said estimated water consumption data and so; providing simulated pressure and flow rates within said demand zones; receiving output from sensors within said water distribution network in the form of pressure and flow rate data”. ¶[0012], “water distribution systems, and may be used in a variety of applications ranging from real-time optimization of pump and valve settings for efficient power and pressure management; to the detection and quantification of leaks”, here, network includes subset of nodes);
wherein the computing device is configured to: retrieve an initial set of values of control variables comprising the network and its output at the nodes from the storage media and using it to parametrize a hydraulic model of the water distribution system (Allen: ¶[0009], “a method of modelling a water distribution system, the method comprising … receiving output from sensors within said water distribution network in the form of pressure and flow rate data; correcting the simulated pressure and flow rate data within said demand zones based upon the sensor output and so; calibrating a model of the water distribution system”. ¶[0012], “water distribution systems, and may be used in a variety of applications ranging from real-time optimization of pump and valve settings for efficient power and pressure management; to the detection and quantification of leaks”. ¶[0059], “hydraulic parameters (i.e., pressure and flow rates at several system locations), with the decision variables being the consumers' water demands. The initial values for the decision variables are the predicted demands at the previous time steps”, here, values of the decision variables are representing as initial values control variables of the network, and output from sensors within water distribution network is representing as the network and its output at the nodes); 
use communication links between sensors on the network to acquire observations of a subset of the state variables, said observations having time references (Allen: [Claim 1], “receiving output from sensors within said water distribution network in the form of pressure and flow rate data; correcting the simulated pressure and flow rate data within said demand zones based upon the sensor output and so; calibrating a model of the water distribution system”. [Claim 4], “measuring pressure and flow rate data from said sensors for a time period corresponding to said predicted pressure and flow rate data, and comparing with predicted pressure and flow rate data”, here, receive data from censor is representing as communication link);
execute a method according to claim 1 (as cited above).

Allen in view of Romano and Scolnicov does not distinctly disclose:
a computing device comprising a processor.
However, Ba teaches:
a computing device comprising a processor (Ba: [Claim 14], “An apparatus for reducing uncertainty in a hydraulic model of a water distribution network due to uncertain parameters and faults in the water distribution network, the apparatus comprising: a memory; and at least one processor device”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the method in a water distribution system using sensors on the network as taught by Allen in view of Romano and Scolnicov with the computing device comprising a processor as taught by Ba to detect anomalies in a water distribution system.
One would be motivated to do so to optimize placement of sensors throughout a given uncertain section of the water distribution network, correct uncertain parameters and identify faults for each of the observable sub-sections, and calculate a global uncertainty value for each of the unobservable sub-sections (Ba: ¶[0056]).

Allen in view of Romano and Scolnicov does not distinctly disclose:
communication links between sensors and the computing device.
However, Ba teaches:
communication links between sensors and the computing device (Ba: [Claim 19], “wherein the at least one processor device is further operative to: obtain data from the sensors”, here, processor operative to obtain data from sensor is representing as communication link between sensors and computing device).
The motivation to combine the teaching of Allen in view of Romano and Scolnicov with Ba is same as cited above.

Allen in view of Romano does not distinctly disclose:
a storage media.
However, Ba teaches:
a storage media (Ba: [Claim 14], “An apparatus for reducing uncertainty in a hydraulic model of a water distribution network due to uncertain parameters and faults in the water distribution network, the apparatus comprising: a memory; and at least one processor device”).
The motivation to combine the teaching of Allen in view of Romano with Scolnicov and Ba is same as cited above.

Regarding claim 16, Ba teaches:
A computer program product, stored on a non-transitory computer-readable medium, for detecting anomalies in a water distribution system composed of a network of nodes, said computer program product comprising code instructions for executing (Ba: [Claim 20], “an article of manufacture for reducing uncertainty in a hydraulic model of a water distribution network due to uncertain parameters and faults in the water distribution network, comprising a machine-readable recordable medium containing one or more programs which when executed implement the steps of: … iteratively, at each iteration selecting an uncertain sub-section of the water distribution network, until no uncertain sub-sections of the water distribution network remain”) a method according to claim 1 as cited above.
The motivation to combine the teaching of Allen in view of Romano with Scolnicov and Ba is same as cited above in claim 15.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123